Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 15, 2019

                                               No. 04-19-00197-CR

                                             Addie James BATTEN,
                                                    Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-2121-CR-C
                            Honorable Dwight E. Peschel, Judge Presiding


                                                  ORDER
       The reporter’s record was originally due to be filed in this appeal on May 6, 2019. On
May 9, 2019, this court notified the court reporter responsible for preparing the reporter’s record,
Ms. Patricia Wagner, that the record was late. Ms. Wagner was instructed to file the reporter’s
record no later than June 9, 2019.1

       On June 12, 2019, Ms. Wagner filed a second notification of late record requesting an
additional thirty-day extension of time to file the record to July 10, 2019. The notification stated
Ms. Wagner had resigned her position as an official court reporter and was diligently working to
catch up on all pending records. By order dated June 13, 2019, Ms. Wagner’s request for an
additional extension was granted.

        On July 10, 2019, Ms. Wagner filed a third notification of late record requesting a third
extension of time to file the record to August 10, 2019. The notification states Ms. Wagner is
diligently working to catch up on all pending records. The request is GRANTED. NO
FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.

                                                                _________________________________
                                                                Sandee Bryan Marion, Chief Justice

1
 Ms. Wagner filed a notification of late record the same day this court sent notice to her of the late record. In her
notification, Ms. Wagner requested the same thirty-day extension provided by this court’s notice.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court